Citation Nr: 1109306	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-33 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to January 1967, with additional service in the Army Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 20008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In October 2010, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's bilateral sensorineural hearing loss is related to his reported in-service acoustic trauma or to any other aspect of his military service.   

2.  The preponderance of the evidence is against a finding that the Veteran's bilateral tinnitus is related to his reported in-service acoustic trauma or to any other aspect of his military service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2010).

2.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2010).  

Service connection for some disorders, including sensorineural hearing loss, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (2010); 38 C.F.R. § 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran, in written statements and testimony before the Board, contends that he suffers from bilateral hearing loss and tinnitus that had their onset due to in-service acoustic trauma.  While the Veteran concedes that he served in a military occupational specialty (clerk) that was not traditionally associated with noise exposure, he nevertheless maintains that he was exposed to frequent in-service acoustic trauma.  Specifically, he contends that, both in basic training and while working as a clerk, he fired weapons on a daily basis without the aid of hearing protection.

The Veteran is competent to state that he experienced noise exposure in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, resolving all reasonable doubt in his favor, the Board accepts his lay assertions as evidence that the claimed noise exposure did occur, and concludes that he was exposed to acoustic trauma while on active duty.  The Veteran's in-service noise exposure supports his contention of the incurrence of bilateral hearing loss and tinnitus during active duty.  However, in order to establish service connection, the evidence still needs to show a nexus linking those disorders to an in-service injury.

The Veteran's service medical records show that, on his September 1965 service entrance examination, he did not report any history of hearing problems.  Nor were any such problems shown on audiological testing, which yielded the following results in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

Subsequent service medical records are negative for any complaints or clinical findings of hearing loss or ringing in the ears.  Similarly, on the Veteran's December 1966 service separation examination, he denied any hearing abnormalities.  Contemporaneous audiological testing revealed some degree of hearing loss, relative to his September 1965 service entrance examination, but not enough to be considered a disability under VA standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
25
20
20
20
25

Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.

While the Veteran now asserts that he has experienced ongoing hearing loss and tinnitus since leaving the military, he acknowledges that he did not seek treatment for those disorders for many decades after his discharge.  The first post-service clinical evidence pertaining to those disorders is a November 1998 VA examination.  At that time, the Veteran complained of constant ringing in his ears and difficulty hearing and understanding conversations, especially when there was significant background noise.  However, the Veteran denied any other functional limitations associated with his hearing loss and tinnitus.  Additionally, while the Veteran attributed his hearing disorders to in-service acoustic trauma, he acknowledged a significant history of post-service noise exposure from his civilian occupation as a machinist and from his hobbies, which included working with power tools, riding motorcycles, and hunting.  The Veteran further acknowledged that he had never used hearing protection in the course of his post-service civilian employment and recreational activities.

Audiological testing yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
60
75
LEFT
25
30
35
70
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.

Based upon the results of the audiological examination, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss that ranged from mild at lower frequencies to moderate at higher frequencies.  The VA examiner determined that a diagnosis of bilateral tinnitus was warranted, based on the Veteran's reported symptoms.  However, the VA examiner expressly determined that neither the Veteran's bilateral hearing loss nor his tinnitus was related to his period of military service.  As a rationale for that opinion, the VA examiner indicated that, notwithstanding the Veteran's reports of firing weapons in service, his primary military occupational specialty would not have subjected him to significant acoustic trauma.  The VA examiner further noted that, because of the lack of disabling hearing loss shown in the Veteran's service medical records and his significant history of post-service noise exposure without hearing protection, it was more likely than not that his current hearing disorders began after his discharge from the military.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and  skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as  adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the November 2008 VA opinion is the most probative and persuasive evidence.  It was based on the examiner's thorough and detailed examination of the Veteran and a review of his pertinent medical history, and the examiner provided a rationale for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, the Board considers it significant that the VA examiner's opinion constitutes the most recent and, indeed, the only post-service clinical evidence of record and was undertaken directly to address the issues on appeal.  Further, there are no other contrary competent medical opinions of record.  Thus, the Board finds that an additional VA examination is not required with respect to the Veteran's hearing loss and tinnitus claims.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the preponderance of the evidence does not support a finding in favor of granting service connection for the Veteran's bilateral hearing loss and tinnitus.  On the contrary, the preponderance of the evidence weighs against such a finding as the November 2008 VA examiner specifically determined that it was less likely than not that the Veteran's reported in-service acoustic trauma caused or contributed to his current hearing disorders and that opinion carries great probative weight.

The Board recognizes that the Veteran now contends that the evidence of record shows a continuity of symptoms after discharge that supports his hearing loss and tinnitus claims.  However, no disabling hearing loss or tinnitus was noted on the Veteran's separation examination and the first post-service clinical evidence of such problems is dated in November 2008, nearly 42 years after his discharge from active duty.  Moreover, the Veteran has expressly denied any history of treatment for hearing loss or tinnitus prior to that November 2008 VA examination.  In view of the lengthy period without complaints, diagnoses, or treatment related to hearing disorders, there is no evidence of a continuity of symptomatology, and this weighs heavily against the Veteran's claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the Board finds that the competent evidence does not suggest a nexus between any aspect of the Veteran's active service and his current hearing disorders. The November 2008 VA examiner's opinion, which the Board considers highly probative and persuasive, expressly indicates that the Veteran's bilateral hearing loss and tinnitus are less likely than not related to any in-service acoustic trauma.  Moreover, that examiner's opinion does not indicate that the Veteran's currently diagnosed hearing disorders were caused or aggravated by any aspect of his military service.  Accordingly, the Board finds that direct service connection for hearing loss or tinnitus is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  In addition, the evidence does not show that any organic disease of the nervous system manifested to a compensable degree within one year following the Veteran's separation from service such that presumptive service connection may be granted. 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has considered the Veteran's contentions that he has a long history of hearing loss and tinnitus, which first became noticeable in service.  Lay evidence is one type of evidence that the Board must consider when a Veteran's claim seeks disability benefits.  38 C.F.R. § 3.307(b) (2010).  Moreover, the Veteran is competent to give evidence about the hearing loss, tinnitus, and related symptoms that he has experienced.  Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, the Veteran's current contention that his hearing loss and tinnitus first became apparent in service is inconsistent with the service separation examination report in which he expressly denied any hearing problems while on active duty.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board acknowledges that the Veteran is competent to testify as to the presence of current hearing problems and his lay statements and testimony in that regard are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that the Veteran relates his current symptoms to service, his assertions are not probative.  As a lay person, he is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current psychiatric problems and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss and tinnitus are related to his reported in-service acoustic trauma or to any other aspect of his military service.  Therefore, the Board concludes that those disorders were not incurred in or aggravated by service.  As the preponderance of the evidence is against the claims for service connection, those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2008 and a rating decision in December 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran, and had satisfied that duty prior to the final adjudication in the August 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran has also been afforded a VA examination and the opportunity to testify at a Travel Board hearing in support of his claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


